DETAILED ACTION
The current office action is in response to the communication filed on 6/14/21.
The applicant amended claim 1 in the Preliminary Amendment received on 6/14/21.
Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Title, abbreviations/acronyms such as “5G” are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Specification, abbreviations/acronyms such as “US,” “PCT,” “html,” “php,” etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.

Drawings
The drawings are objected to because of the following informalities:
The flowcharts shown in Figs. 4-6 are empty. The flowcharts should contain a description of the process as described in the Specification. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 1 is objected to because of the following informalities:
The limitation “…a cyclical process comprising the following steps:…” in claim 1, line 3, should be “…a cyclical process comprising :…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…when a user requests a content…” in claim 1, line 5, should be “…when a user requests [[a]] the requested content…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…delivering the content…” in claim 1, line 6, should be “…delivering the requested content…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…after a warning “ a cache converged”…” in claim 1, lines 14-15, should be “…after  the first level cache converges…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…in case of a content request by the user…” in claim 1, line 16, should be “…in case of  the request for the requested content by the user…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…detecting whether a requested file is available at the access point or…” in claim 1, lines 18-19, should be “…detecting whether [[a]] the requested  content is close to the user or…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…when the requested file is available at the access point or one of the access points…” in claim 1, lines 19-20, should be “…when the requested  content is available at the access point close to the user or the one of the access points…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…in case the requested content is unavailable in the cache close to the access point…” in claim 1, lines 21-22, should be “…in case the requested content is unavailable in [[the]] a cache  of the access point close to the user…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…delivering the requested content over the access point connected by the user…” in claim 1, lines 22-23, should be “…delivering the requested content over the access point  close to the user…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…requesting the content from the content server…” in claim 1, line 24, should be “…requesting the requested content from the content server…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…controlling a cache of the access point in case of the request by the user…” in claim 1, line 27, should be “…controlling [[a]] the cache of the access point close to the user in case of the request for the requested content
The limitation “…the cache of the CCE is available in the cache of the access point…” in claim 1, line 29, should be “…the cache of the CCE is available in the cache of the access point close to the user…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…checking whether the content is available in another access point around the user when the content is not available in the cache of the access point…” in claim 1, lines 29-31, should be “…checking whether the requested content is available in another access point around the user when the requested content is not available in the cache of the access point close to the user…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…transmitting over the access point connected by the user when the access point is available…” in claim 1, lines 34-35, should be “…transmitting over the access point  close to the user when the access point close to the user is available …” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…requesting the content from the content server and delivering to the user when the access point is not available…” in claim 1, lines 35-36, should be “…requesting the requested content from the content server and delivering to the user when the access point close to the user is not available…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…controlling the cache of the access point when a hit rate of the CCE falls below a predetermined value and the user requests the content…” in claim 1, lines 38-39, should be “…controlling the cache of the access point close to the user when a hit rate of the requested content…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…directing the content directly to user when the content is available in the cache of the access point…” in claim 1, lines 39-40, should be “…directing the requested content directly to user when the requested content is available in the cache of the access point close to the user…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…controlling caches of neighboring base stations when the content is not available…” in claim 1, lines 40-41, should be “…controlling caches of neighboring base stations when the requested content is not available…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…transferring the user to the related base station, when the user is available in the caches of the neighboring base stations…” in claim 1, lines 41-43, should be “…transferring the user to the  neighboring base stations, when the  requested content is available in the caches of the neighboring base stations…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…delivering the content request to the CCE and controlling the cache of the CCE when the user is not available in the neighboring base stations…” in claim 1, lines 43-44, should be “…delivering the requested content  to the CCE and controlling the cache of the CCE when the  requested content
The limitation “…transmitting to the cache of the related access point when the content request is available in the cache of the CCE…” in claim 1, lines 44-45, should be “…transmitting the requested content to the cache of the  access point close to the user when the requested content  is available in the cache of the CCE…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…the caching algorithm in case the content request is not available in the cache of the CCE and caching the content request or not…” in claim 1, lines 46-48, should be “…the caching algorithm in case the requested content  is not available in the cache of the CCE and caching the requested content  or not…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The limitations recited at least in steps (d)-(k) create confusion when reading and interpreting the claimed subject matter. For example, some limitations seemed to be repetitive and confusing. Therefore, the metes and bounds of the claimed subject matter cannot be established.
The claim limitations should be amended in order to clarify each step in the method/process recited in claim 1. Appropriate correction is required.

Examiner’s Comments
The Examiner provides the following comments regarding the interpretation of the claim limitations:
For examination purposes, based on the multiple Claim Objections and 35 U.S.C. 112 Claim Rejections, the Examiner will give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application.
If the Applicant believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to schedule an interview with the Examiner using the number provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Westberg et al.” (US PGPUB 2013/0013726) (Hereinafter Westberg).
With respect to claim 1, Westberg teaches a method of using a network layer cache for caching in multi-layer network structures of fifth-generation (5G) (Abstract), defining a cyclical process comprising the following steps:
a.	controlling whether a requested content is available in a memory of a base station, when a user requests a content (a user issues a request for content and a cache storage unit 224 associated with the Radio Base Station (RBS) 22 is interrogated to see if the content is stored in that cache storage unit 224; Figs. 2-3 and 6, [0054]);
b.	delivering the content by fulfilling a request through the base station in case the requested content is available in a first level cache (a cache storage unit 224 associated with the Radio Base Station (RBS) 22 is interrogated to see if the content is stored in that cache storage unit 224. If so, the content is retrieved from the cache storage unit 224 and a local delivery to the terminal 222 takes place; Figs. 2-3 and 6, [0054]);
c.	transmitting the request to a content server over a Collaborative Caching Entity (CCE) and delivering a received response to the user in case the requested content is unavailable 
d.	introducing a new file into a caching algorithm, caching the new file or not according to a result of the caching algorithm (a cache manager 26 ensures that data object  X is distributed to all the caches 225, 235, 245, so that subsequent requests for X are served by the cache at which the request occurred; Figs. 2-3 and 6, [0058]);
e.	continuing a process of step (d) until the first level cache converges (first cache (RBS 22) intercepts the delivery and store the content locally in its associated cache storage unit 224 for future requests; Figs. 2-3 and 6, [0054]);
f.	deleting a least requested one of files in the first level cache after a warning “a cache converged” (less popular data objects are deleted when caches are full; [0098]);
g.	transmitting the request to the CCE in case of a content request by the user, wherein the CCE detects whether there is an access point close to the user; when there is the access point close to the user, detecting whether a requested file is available at the access point or one of access points; when the requested file is available at the access point or one of the access points performing a handover of the user to a related base station (a request is intercepted or arrives at the cache manager 26, the cache manager 26 analyses the request and examines if the requested content is found in any other local cache storage unit 234 or 244. If so, the request is forwarded to whichever cache contains the content; Figs. 2-3 and 6, [0054]);
h.	controlling a cache of the CCE in case the requested content is unavailable in the cache close to the access point, when the requested content is available, delivering the requested content over the access point connected by the user; when the requested content is not available, requesting the content from the content server and introducing the requested content into the 
i. controlling a cache of the access point in case of the request by the user, when the cache of the CCE is full; directing the cache of the CCE directly to the user when the cache of the CCE is available in the cache of the access point; checking whether the content is available in another access point around the user when the content is not available in the cache of the access point; performing the handover and transmitting the user to a related access point when the cache of the CCE is not available; j.	controlling the cache of the CCE when the cache of the CCE is unavailable in surrounding caches of the access points; transmitting over the access point connected by the user when the access point is available in the cache of the CCE; requesting the content from the content server and delivering to the user when the access point is not available in the cache of the CCE; k. controlling the cache of the access point when a hit rate of the CCE falls below a predetermined value and the user requests the content; directing the content directly to user when the content is available in the cache of the access point; controlling caches of neighboring base stations when the content is not available; transferring the user to the related base station, when the user is available in the caches of the neighboring base stations; delivering the content request to the CCE and controlling the cache of the CCE when the user is not available in the neighboring base stations; transmitting to the cache of the related access point when the content request is available in the cache of the CCE; requesting from the content server and introducing into the caching algorithm in case the content request is not available in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lau et al. US 2015/0142914. Discloses cooperative caching in wireless networks.
Burckart et al. US 2012/0102141. Discloses content caching in a data processing system.
Laraqui et al. US 2016/0100350. Discloses content caching in an information centric network.
Wang et al. US 2014/0153504. Discloses caching local data in base stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
January 13, 2022